UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended January 31, 2013 or ¨ Transition report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto. Commission File Number000-54216 Anpulo Food, Inc. (Exact name of registrant as specified in its charter) British Virgin Islands (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) Hangkonglu, Xiangfengzhen, Laifengxian, Hubei, China N/A (Address of principal executive offices) (Zip Code) (86) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNoo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of March 12, 2013, there were 100,000 shares, $0.001 par value per share, of common stock issued and outstanding. Table of Contents ANPULO FOOD, INC. FORM 10-Q January 31, 2013 INDEX SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 PART IFINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 14 Item 4. Controls and Procedures 14 PART IIOTHER INFORMATION 16 Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements.”. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Quarterly Report on Form 10-Q and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of the Quarterly Report on Form 10-Q. All subsequent written and oral forward-looking statements concerning other matters addressed in this Quarterly Report on Form 10-Q and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Quarterly Report on Form 10-Q. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. CERTAIN TERMS USED IN THIS QUARTERLY REPORT ON FORM 10-Q Unless the context otherwise indicates, references in this report to the terms “we,” “us,” “our,” and the “Company” refer to Anpulo Food, Inc. (f/k/a Europa Acquisition VII, Inc.). 2 PART I FINANCIAL INFORMATION Item1. Financial Statements. ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) BALANCE SHEETS January 31, 2013 July 31, 2012 (Unaudited) ASSETS Total Assets $ - $ - LIABILITIES AND STOCKHOLDERS’ DEFICIENCY Current Liabilities: Accounts payable $ $ Loan payable – related party Total Liabilities Stockholders’ Deficiency: Preferred stock ($0.001 par value, 500,000,000 shares authorized, none shares issued and outstanding on January 31, 2013 and July 31, 2012) - - Common stock ($0.001 par value, 1,000,000,000 shares authorized, 100,000 shares issued and outstanding on January 31, 2013 and July 31, 2012) Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ - $ - See accompanying notes to financial statements. 3 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended January 31, For the Six Months Ended January 31, For the Period from July 30, 2010 (Inception) to January 31, Operating expenses Professional fees $ General and administrative Total operating expenses Other income (expense): Interest expenses - Total other income (expense) - Loss from operations before income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted weighted average shares Basic and diluted loss per share $ ) $ ) $ ) $ ) See accompanying notes to financial statements. 4 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIENCY For the Period from July 30, 2010 (Inception) to January 31, 2013 (UNAUDITED) Preferred Stock Common Stock Additional Paid-in Deficit Accumulated During Development Total Stockholders’ Share Amount Share Amount Capital Stage Deficiency Common stock issued for services to founder ($0.01/share) - $ - $ $ $ - $ Net loss for the one day period ending July 31, 2010 - ) ) Balance, July 31, 2010 - - ) ) In kind of contribution of services - Net loss for the year ending July 31, 2011 - ) ) Balance, July 31, 2011 - - ) ) In kind of contribution of services - Loans forgiven by principal stockholder - Payment of accounts payable and debt forgiveness by a related party on Company’s behalf - Net loss for the year ending July 31, 2012 - ) ) Balance, July 31, 2012 - - ) ) Net loss for the six months ending January 31, 2013 - ) ) Balance, January 31, 2013 - $ - $ $ $ ) $ ) See accompanying notes to financial statements. 5 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended January 31, For the Period from July 30, 2010 (Inception) to January 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: In kind of contribution of services - Changes in operating assets and liabilities: Accounts payable ) Net cash used in operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Contribution of capital by principal stockholder - Proceeds from loan payable – related party Net cash provided by financing activities NET INCREASE IN CASH - - - CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD - - - CASH AND CASH EQUIVALENTS, END OF PERIOD $ - $ - $ - SUPPLEMENTAL DISCLOSURES: Cash paid during the period for: Interest expense paid $ - $ - $ - Income tax paid $ - $ - $ - Loan forgiven by principal stockholders and related party $ - $ - $ See accompanying notes financial statements. 6 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 1—ORGANIZATION, BUSINESS AND OPERATIONS Anpulo Food, Inc. (f/k/a Europa Acquisition VII, Inc.) (a development stage company) (the “Company”) was incorporated under the laws of the State of Nevada on July 30, 2010. The Company was organized to provide business services and financing to emerging growth entities. On February 1, 2012, the Company entered into a Stock Purchase Agreement (the “Purchase Agreement”) whereby the holders (the “Seller”) of all the common stock of the Company sold their shares to an individual (the “Buyer”) who is now in control of the Company. The Buyer subsequent to the Purchase agreement was appointed by the board of directors as the Company’s new Chief Executive Officer, Chief Financial Officer and Secretary and sole director pursuant to a written consent of directors. The Seller in conjunction with the Purchase Agreement resigned as the Company’s director, President and Secretary. Effective February 9, 2012, the Company filed with the State of Nevada Certificate of Amendment of Certificate of Incorporation changing our name from Europa Acquisition VII, Inc., to Anpulo Food, Inc. On June 25, 2012, the Company redomiciled from the State of Nevada to British Virgin Islands. The Company was formed to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions. It has been in the developmental stage since inception and has no operations to date. It will attempt to locate and negotiate with a business entity for the combination of that target company with us. The combination will normally take the form of a merger, stock- for-stock exchange or stock-for-assets exchange. In most instances, the target company will wish to structure the business combination to be within the definition of a tax-free reorganization under Section 351 or Section 368 of the Internal Revenue Code of 1986, as amended. No assurances can be given that it will be successful in locating or negotiating with any target company. Activities during the development stage include developinga business plan and raising capital.Until a Business Combination is completed, the sole stockholderanticipatesfunding the Company’s operating costs through thecompletion of a Business Combination. There is no assurance that the Company will be able to successfully complete a Business Combination. NOTE 2—DEVELOPMENT STAGE COMPANY The Company has not generated significant revenues to date; accordingly, the Company is considered a development stage enterprise as defined in Accounting Standards Codification 915, “Accounting and Reporting for Development Stage Companies.” The Company is subject to a number of risks similar to those of other companies in an early stage of development. 7 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 3—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The financial statements have been prepared on the basis of a going concern which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has a working capital deficiency of $55,635 and an accumulated deficit of $77,548 as of January 31, 2013 and has incurred significant losses since inception. Further losses are anticipated in the development of an intended business plan. If the Company is unable to obtain financing in the amounts and on terms deemed acceptable, the business and future success may be adversely affected. Given the Company’s limited operating history, lack of sales, and its operating losses, there can be no assurance that it will be able to achieve or maintain profitability. Accordingly, these factors raise substantial doubt about the Company’s ability to continue as a going concern. The Company will depend almost exclusively on outside capital to complete the development of a business plan. Such outside capital will include proceeds from the issuance of equity securities and may include commercial borrowing. There can be no assurance that capital will be available as necessary to meet these development costs or, if the capital is available, that it will be on terms acceptable to the Company. The issuances of additional equity securities by the Company may result in a significant dilution in the equity interests of its current stockholders. Obtaining commercial loans, assuming those loans would be available, will increase the Company’s liabilities and future cash commitments. Interim Financial Statements These unaudited financial statements as of and for the six months ended January 31, 2013 and 2012, and for the period from July 30, 2010 (Inception) to January 31, 2013, reflect all adjustments which, in the opinion of management, are necessary to present fairly the financial position, results of operations and cash flows for the periods presented in accordance with the accounting principles generally accepted in the United States of America. All adjustments are of a normal recurring nature. These interim financial statements should be read in conjunction with the Company’s financial statements and notes thereto for the years ended July 31, 2012 and 2011 included in the Company’s Form 10-K filed with the United States Securities and Exchange Commission on October 23, 2012. The Company assumes that the users of the interim financial information herein have read, or have access to, the audited financial statements for the preceding period, and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context. The results of operations for the six month period ended January 31, 2013 are not necessarily indicative of results for the entire year ending July 31, 2013. Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid temporary cash investments with an original maturity of three months or less to be cash equivalents. At January 31, 2013 and July 31, 2012, the Company had no cash equivalents. Basic and Diluted Loss per Share The Company reports loss per share in accordance with FASB ASC 260 “Earnings per share”. The Company’s basic earnings per share are computed using the weighted average number of shares outstanding for the periods presented. Diluted earnings per share are computed based on the assumption that any dilutive options or warrants were converted or exercised. Dilution is computed by applying the treasury stock method.Under this method, the Company’s outstanding stock warrants are assumed to be exercised, and funds thus obtained were assumed to be used to purchase common stock at the average market price during the period. There were no dilutive instruments outstanding during the first six months ended January 31, 2013 and the years ended July 31, 2012. However, if present, a separate computation of diluted loss per share would not have been presented, as these common stock equivalents would have been anti-dilutive due to the Company’s net loss. 8 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 3—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value of Financial Instruments Effective January 1, 2008, the Company adopted ASC 820, Fair Value Measurements and Disclosure (“ASC 820”) for assets and liabilities measured at fair value on a recurring basis. ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements, establishes a framework for measuring fair value and expands disclosure about such fair value measurements. The adoption of ASC 820 did not have an impact on the Company’s financial position or operating results, but did expand certain disclosures. ASC 820 defines fair value as the price that would be received upon sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Additionally, ASC 820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level 1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level 2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level 3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions. The Company did not identify any assets and liabilities that are required to be presented on the condensed consolidated balance sheets at fair value in accordance with the relevant accounting standards. The carrying values of accounts payables and debts approximate their fair values due to the short maturities of these instruments. Related parties Parties are considered to be related to the Company if the parties, directly or indirectly, through one or more intermediaries, control, are controlled by, or are under common control with the Company. Related parties also include principal owners of the Company, its management, members of the immediate families of principal owners of the Company and its management and other parties with which the Company may deal if one party controls or can significantly influence the management or operating policies of the other to an extent that one of the transacting parties might be prevented from fully pursuing its own separate interests. The Company discloses all related party transactions. All transactions shall be recorded at fair value of the goods or services exchanged. Property purchased from a related party is recorded at the cost to the related party and any payment to or on behalf of the related party in excess of the cost is reflected as a distribution to related party. 9 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 3—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Income Taxes The Company accounts for income taxes under the provisions of Section 740-10-30 of the FASB Accounting Standards Codification, which is an asset and liability approach that requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in its financial statements or tax returns. The Company did not have any deferred tax assets or liabilities as of January 31, 2013 and July 31, 2012. Recently Issued Accounting Pronouncements Accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 4—LOAN PAYABLE – RELATED PARTY During the six months ended January 31, 2013 and the year ended July 31, 2012, two related parties of the new principal shareholder subsequent to the Purchase Agreement, advanced $48,754 and $35,859, respectively, topay for accounting, legal, and filing expenses on behalf of the Company in exchange for a non-interest bearing note which is due on demand. During the year ended July 31, 2012, Europa Capital (a related party of the former principal shareholder) paid expenses of $2,000 on behalf of the Company in exchange for a non-interest bearing note. During the year ended July 31, 2011, Europa Capital (a related party) paid $2,433 in legal expenses and filing fees on behalf of the Company. This was recorded as a related party loan payable as of July 31, 2011. As of July 31, 2012, theEuropa Capital (a related party of the former principal shareholder)forgave the loans of $4,433 and this was recorded by the Company as contributed capital. During the year ended July 31, 2012, the former principal stockholder paid $11,680 of accounts payable on the Company’s behalf, which was recorded as an in kind contribution of capital. NOTE 5—STOCKHOLDERS’ DEFICIENCY Stock Issued for Services On July 30, 2010, the Company issued 100,000 shares of common stock to its founders having a fair value of $1,000 ($0.01/share) in exchange for services provided. In-Kind Contribution During the six months ended January 31, 2012 and the year ended July 31, 2012,shareholders (former controlling stockholders prior to the Purchase Agreement) of the Company contributed services having a fair value at $1,200 and $1,200, respectively. During the three months ended January 31, 2012,shareholders (former controlling stockholders prior to the Purchase Agreement) of the Company contributed services having a fair value at $300. Amendment to Articles of Incorporation On February 9, 2012, the Company amended its Articles of Incorporation to change its name to Anpulo Food, Inc. On February 9, 2012 the Company amended its Articles of Incorporation to provide for an increase in its authorized share capital. The authorized capital stock increased to 500,000,000 preferred shares and 1,000,000,000 common shares at a par value of $0.001 per share, with class and series designations, voting rights, and relative rights and preferences to be determined by the Board of Directors of the Company from time to time. Loan Forgiven by Principal Stockholder on Company’s behalf As of July 31, 2012, Europa Capital (a related party of the former controlling stockholders prior to the Purchase Agreement) forgave loans of $4,433 and this was recorded by the Company as contributed capital. Expenses paid on Company’s behalf During the year ended July 31, 2012, the former controlling stockholders (prior to the Purchase Agreement) assumed responsibility for $11,680 of accounts payable on the Company’s behalf, which was recorded as an in kind contribution of capital. 10 ANPULO FOOD, INC. (f/k/a Europa Acquisition VII, Inc.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (UNAUDITED) NOTE 6—GOING CONCERN As reflected in the accompanying financial statements, the Company is in the development stage with limited operations. The Company has a net loss of $77,548 from inception, a working capital deficit and stockholders’ deficiency of $55,635 and $38,894 at January 31, 2013 and July 31, 2012, and used $64,867 cash in operations from inception. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management intends to provide the Company with additional loans as needed and is seeking a merger target to implement its strategic plans. Management feels these actions provide the opportunity for the Company to continue as a going concern. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition. The discussion should be read along with our financial statements and notes thereto contained elsewhere in this Quarterly Report on Form 10-Q. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements. Plan of Operation We were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation. Our principal business objective for the next 12 months and beyond such time will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings. We will not restrict our potential candidate target companies to any specific business, industry or geographical location and, thus, may acquire any type of business. We do not currently engage in any business activities that provide cash flow. The costs of investigating and analyzing business combinations for the next 12 months and beyond such time will be paid with money in our treasury or with additional amounts, as necessary, to be loaned to or invested in us by our stockholders, management or other investors. During the next 12 months we anticipate incurring costs related to filing of Exchange Act reports and consummating an acquisition. We believe we will be able to meet these costs through use of funds in our treasury and additional amounts, as necessary, to be loaned by or invested in us by our stockholders, management or other investors. We are in the development stage and have negative working capital, negative stockholders’ equity and have not earned any revenues from operations to date. These conditions raise substantial doubt about our ability to continue as a going concern. We are currently devoting our efforts to locating merger candidates. Our ability to continue as a going concern is dependent upon our ability to develop additional sources of capital, locate and complete a merger with another company, and ultimately, achieve profitable operations. We may consider a business which has recently commenced operations, is a developing company in need of additional funds for expansion into new products or markets, is seeking to develop a new product or service, or is an established business which may be experiencing financial or operating difficulties and is in need of additional capital. In the alternative, a business combination may involve the acquisition of, or merger with, a company which does not need substantial additional capital, but which desires to establish a public trading market for its shares, while avoiding, among other things, the time delays, significant expense, and loss of voting control which may occur in a public offering. Our sole officer and director has not had any preliminary contact or discussions with any representative of any other entity regarding a business combination with us. Any target business that is selected may be a financially unstable company or an entity in its early stages of development or growth, including entities without established records of sales or earnings. In that event, we will be subject to numerous risks inherent in the business and operations of financially unstable and early stage or potential emerging growth companies. In addition, we may effect a business combination with an entity in an industry characterized by a high level of risk, and, although our management will endeavor to evaluate the risks inherent in a particular target business, there can be no assurance that we will properly ascertain or assess all significant risks. Our management anticipates that it will likely be able to effect only one business combination, due primarily to our limited financing and the dilution of interest for present and prospective stockholders, which is likely to occur as a result of our management’s plan to offer a controlling interest to a target business in order to achieve a tax-free reorganization. This lack of diversification should be considered a substantial risk in investing in us, because it will not permit us to offset potential losses from one venture against gains from another. We anticipate that the selection of a business combination will be complex and extremely risky. Because of general economic conditions, rapid technological advances being made in some industries and shortages of available capital, our management believes that there are numerous firms seeking even the limited additional capital which we will have and/or the perceived benefits of becoming a publicly traded corporation. Such perceived benefits of becoming a publicly traded corporation include, among other things, facilitating or improving the terms on which additional equity financing may be obtained, providing liquidity for the principals of and investors in a business, creating a means for providing incentive stock options or similar benefits to key employees, and offering greater flexibility in structuring acquisitions, joint ventures and the like through the issuance of stock. Potentially available business combinations may occur in many different industries and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex. 12 Corporate History Change in Control of Company On February 1, 2012, the Company, its shareholders and a purchaser Wenping Luo entered into a Stock Purchase Agreement (the “Purchase Agreement”). In accordance with the Purchase Agreement the existing stockholders sold all 100,000 shares of stock they held in the Company to the purchaser for $25,000. The Company did not receive any proceeds from the transaction. Concurrently with the Purchase Agreement, on February 1, 2012, Peter Coker resigned from his positions as the Company’s President and Director of the Company, and the purchaser Wenping Luo was appointed as the Company’s President, Chief Executive Officer, and the sole director. Name Change and Increase of Authorized Shares On February 9, 2012, the Company’s board of directors and a majority of the shareholders of the Company approved (i) the change of the Company’s name from Europa Acquisition VII, Inc. to Anpulo Food, Inc.; (ii) an increase in authorized shares of the Company’s common stock, par value $0.001 per share, from one hundred million (100,000,000) to one billion (1,000,000,000) shares; and (iii) an increase in the Company’s preferred stock, par value $0.001 per share, from ten million (10,000,000) to five hundred million (500,000,000) shares. On February 10, 2012, the Company filed a Certificate of Amendment to its Articles of Incorporation to effect the change of the Company’s name to Anpulo Food, Inc. and increase the authorized shares of common stock and preferred stock. Redomicile On June 25, 2012, the Company redomiciled from the State of Nevada to British Virgin Islands. Results of Operation We have not had any operating income since inception. For the six months ended January 31, 2013 and 2012 we incurred a net loss of $16,741 and $12,475, respectively. Since inception we have incurred a net loss of $77,548. Expenses from inception were comprised of costs mainly associated with legal, accounting and office expense. Liquidity and Capital Resources At January 31, 2013 and July 31, 2012, we had cash of $0. We intend to rely upon the issuance of common stock and loans from shareholder to fund administrative expenses pending acquisition of an operating company. However, our shareholder is under no obligation to provide such funding. Management anticipates seeking out a target company through solicitation. Such solicitation may include newspaper or magazine advertisements, mailings and other distributions to law firms, accounting firms, investment bankers, financial advisors and similar persons, the use of one or more websites and similar methods. No estimate can be made as to the number of persons who will be contacted or solicited. Management may engage in such solicitation directly or may employ one or more other entities to conduct or assist in such solicitation. Management and its affiliates will pay referral fees to consultants and others who refer target businesses for mergers into public companies in which management and its affiliates have an interest. Payments are made if a business combination occurs, and may consist of cash or a portion of the stock in the Company retained by management and its affiliates, or both. As discussed above, we incurred a net loss of $16,741 and $12,475, respectively, for the six months ended January 31, 2013 and 2012. Cash used in operating activities during the six months ended January 31, 2013 and 2012 was $12,895 and $17,747, respectively. As of January 31, 2013 and July 31, 2012, we had a stockholders’ deficiency of $55,635 and $38,894. Accordingly, there is substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. Management believes that actions presently being taken to obtain additional funding and implement its strategic plans provide the opportunity for the Company to continue as a going concern. Wenping Luo, the sole director and officer of the Company, supervises the search for target companies as potential candidates for a business combination. WenpingLuo will pay, at his own expense, any costs he incurs in supervising the search for a target company, although he is under no obligation to do so. WenpingLuo may enter into agreements with other consultants to assist in locating a target company and may share stock received by it or cash resulting from the sale of its securities with such other consultants. 13 Recently Issued Accounting Pronouncements A variety of proposed or otherwise potential accounting standards are currently under study by standard setting organizations and various regulatory agencies.Due to the tentative and preliminary nature of those proposed standards, we have not determined whether implementation of such proposed standards would be material to our consolidated financial statements. Off Balance Sheet Items Under SEC regulations, we are required to disclose off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, such as changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. An off-balance sheet arrangement means a transaction, agreement or contractual arrangement to which any entity that is not consolidated with us is a party, under which we have: ● any obligation under certain guarantee contracts, ● any retained or contingent interest in assets transferred to an unconsolidated entity or similar arrangement that serves as credit, liquidity or market risk support to that entity for such assets, ● any obligation under a contract that would be accounted for as a derivative instrument, except that it is both indexed to our stock and classified in shareholder equity in our statement of financial position, and ● any obligation arising out of a material variable interest held by us in an unconsolidated entity that provides financing, liquidity, market risk or credit risk support to us, or engages in leasing, hedging or research and development services with us. We do not have any off-balance sheet arrangements that we are required to disclose pursuant to these regulations. In the ordinary course of business, we enter into operating lease commitments, purchase commitments and other contractual obligations. These transactions are recognized in our financial statements in accordance with generally accepted accounting principles in the United States. Critical Accounting Policies We have identified the policies outlined below as critical to our business operations and an understanding of our results of operations. The list is not intended to be a comprehensive list of all of our accounting policies.In many cases, the accounting treatment of a particular transaction is specifically dictated by accounting principles generally accepted in the United States, with no need for management’s judgment in their application. The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”).Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Item 3. Quantitative and Qualitative Disclosures about Market Risk. Smaller reporting companies are not required to provide the information required by this item. Item 4. Controls and Procedures Evaluation of our Disclosure Controls As of the end of the period covered by this Quarterly Report on Form 10-Q, our principal executive officer and principal financial officer has evaluated the effectiveness of our “disclosure controls and procedures” (“Disclosure Controls”). Disclosure Controls, as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are procedures that are designed with the objective of ensuring that information required to be disclosed in our reports filed under the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. Disclosure Controls are also designed with the objective of ensuring that such information is accumulated and communicated to our management, including the Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Our management, including the Chief Executive Officer and Chief Financial Officer, does not expect that our Disclosure Controls will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Based upon his controls evaluation, our management, including the Chief Executive Officer and Chief Financial Officer has concluded that our Disclosure Controls are not effective as of the end of the period covered by this report, due to a material weakness identified below. 14 During this evaluation, the Company identified a material weakness in its internal control over financial reporting. A material weakness is a deficiency, or combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our annual or interim financial statements will not be prevented or detected on a timely basis. The identified material weakness consists of, as of the end of the period covered by this report, limited resources and limited number of employees, namely the lack of an audit committee, an understaffed financial and accounting function, and the need for additional personnel to prepare and analyze financial information in a timely manner and to allow review and on-going monitoring and enhancement of our controls. Based on our assessment and the criteria discussed above, our management, including the Chief Executive Officer and Chief Financial Officer has concluded that, as of January 31, 2013, the Company’s internal control over financial reporting was not effective as a result of the aforementioned material weakness. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting identified in connection with the evaluation required by paragraph (d) of Rule 13a-15 or 15d-15 under the Exchange Act that occurred during the past fiscal quarter that have materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 15 PART IIOTHER INFORMATION Item 1. Legal Proceedings We are currently not involved in any litigation that we believe could have a material adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of the executive officers of our company or any of our subsidiaries, threatened against or affecting our company, our common stock, any of our subsidiaries or of our companies or our subsidiaries’ officers or directors in their capacities as such, in which an adverse decision could have a material adverse effect. Item 1A. Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3. Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures. Not Applicable. Item 5. Other Information. None. Item 6. Exhibits The following exhibits are filed herewith: Exhibit Number Document 31.1* Certification of the Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1+ Certification of the Principal Executive Officer and Principal Financial Officer pursuant to 18 U.S.C Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101.INS** XBRL Instance Document 101.SCH** XBRL Taxonomy Extension Schema Document 101.CAL** XBRL Taxonomy Extension Calculation Linkbase Document. 101.DEF** XBRL Taxonomy Extension Definition Linkbase Document. 101.LAB** XBRL Taxonomy Extension Label Linkbase Document. 101.PRE** XBRL Taxonomy Extension Presentation Linkbase Document *Filed with this report. **Furnished and not filed or a part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise not subject to liability under these sections. +In accordance with SEC Release 3308238, Exhibit 32.1 is being furnished with this report 16 SIGNATURES In accordance with the requirements of the Exchange Act, the Company caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ANPULO FOOD, INC. March 15, 2013 By /s/ Wenping Luo Wenping Luo President, Chief Executive Officer, and Chief Financial Officer (Duly Authorized Officer, Principal Executive Officer and Principal Financial Officer) 17
